Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is rejected under 35 U.S.C. 102(a1) as being anticipated by West (US 2002/0088788 A1 as previously recited).
With respect to claim 12, West discloses of a method for producing the footwear of claim 1, the method comprising: disposing the at least one heating element 13 in the area of the foot part on the top of the foot part (Para. 0038; Figures 3-6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9-12, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzo (US 3,293,405 A as previously recited) in view of Kwon (KR 20100098787 A as previously recited).
With respect to claim 1, Costanzo discloses of a footwear (10) that is a sock (Col. 3, lines 5-10; Figure 1), the footwear (10) comprising a shank (10C) with one shank end (i.e. the upper portion of the shank 10C) configured to accommodate a lower leg (Col. 3, lines 5-11; Figure 1); a foot part (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) disposed on the shank (10C) with a top and a bottom to accommodate a foot (Col. 3, lines 5-11; Figure 1); and a toe flap (10A) disposed on the foot part (Figure 1) configured to accommodate toes (Col. 3, lines 7-18; Figure 1); the at least one heating element (12) including a heating zone (13) (i.e. the heat can be effectively distributed over a relatively large area. The heat generated is not confined to a single point, but is comfortably distributed for uniform heating), terminals (19, 20) for a voltage source (15), and a supply lead (22, 23), the at least one heating element 12 being at least partially located in an area of the foot part (Col. 3, lines 29-60; Figure 1), the heating zone (13) of the at least one heating element (12) being disposed inside on the toe flap (10A) so that the toes of the foot held in the footwear are adjacent 

    PNG
    media_image1.png
    382
    499
    media_image1.png
    Greyscale

Figures 1 and 4 of Costanzo
Costanzo is silent regarding and at least one heating element extending from the top of the foot part to the toe flap, the at least one heating element being at least partially located in an area of the foot part on the top of the foot part, the heating zone of the at least one heating element being disposed inside on the toe flap so that the toes of the foot held in the footwear are surrounded by the at least one heating element.
In the same field of endeavor of socks, Kwon teaches that it is known in the art of socks to provide at least one heating element 120 extending from the top of the foot part 111 to the toe flap (i.e. toe portion; Page 15; Figure 1), the at least one heating element 120 being at least partially located in an area of the foot part 111 on the top of the foot part 111 (Page 15; Figure 1), the heating zone of the at least one heating element 120 being disposed inside on the toe flap (i.e. top portion; Page 14) so that the toes of the foot held in the footwear 100 are surrounded by the at least one heating 

    PNG
    media_image2.png
    429
    441
    media_image2.png
    Greyscale

Figure 1 of Kwon
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo in view of Kwon, to modifying the sock and configuration of at least the heating element as taught by Costanzo, to incorporate the configuration of the at least one heating element disposed on the foot and toe parts of the sock as taught by Kwon, for the purpose of providing a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.

With respect to claim 5, Costanzo, as applied to claim 1, discloses that the at least one heating element (12) is located on the inside of the footwear (10), the at least one heating element (12) being one of (1) sewn on the footwear (Col. 3, lines 12-18; Col. 3, line 14-28; Figures 1-3).

With respect to claim 9, Costanzo, as applied to claim 1, discloses that the at least one heating element (12) is disposed from the toe flap (10A) (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) and then laterally along the shank (10C) as far as the shank end (11) (Col. 3, lines 5-18; Figures 1).
Costanzo is silent regarding of the at least one heating element is disposed from the toe flap over the top side of the foot part and then laterally along the shank as far as the shank end. 
In the same field of endeavor of socks, Kwon teaches that it is known in the art of socks to provide the at least one heating element 120 is disposed from the toe flap (i.e. toe portion; Figure 1) over the top side of the foot part 111 and then laterally along the shank 112 (Page 2, Figure 1). The advantage of combining the teachings of Kwon in view of Costanzo is that doing so would provide a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo in view of Kwon, to modifying the toe portion of the sock and configuration of at least the heating element 

With respect to claim 10, Costanzo, as applied to claim 1, discloses that the terminals (19, 20) for the voltage source (15) are disposed in a cuff zone (16) of the shank end (10C) (Col. 3, lines 5-11 and 29-36, Figures 1-2 and 6).

With respect to claim 11, Costanzo, as applied to claim 1, discloses that the footwear (10) is made reinforced (11) (i.e. elastic band at the end of the shank; Figure 1) at least on one or more of the shank 10C (Col. 3, lines 5-11; Figures 1-2). 

With respect to claim 12, Costanzo disclose a method for producing the footwear 10 according to claim 1, the method comprising: disposing the at least one heating element 12 in the area of the foot part 10B (Col. 3, lines 5-18; Figure 1-2). 
Costanzo is silent regarding the method comprising: disposing the at least one heating element in the area of the foot part on the top of the foot part.
In the same field of endeavor of socks, Kwon teaches that it is known in the art of socks to provide a method comprising: disposing the at least one heating element 120 in the area of the foot part on the top of the foot part (Page 15; Figure 1). The advantage of combining the teachings of Kwon in view of Costanzo is that doing so would provide a heat-generating sock for supplying heat to a local area of a toe, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo in view of Kwon, to modifying the sock and configuration of at least the heating element as taught by Costanzo, by incorporating the configuration of the at least one heating element disposed in the sock as taught by Kwon, thereby providing a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.

With respect to claim 14, Costanzo, as applied to claim 12, disclose the method step of sewing the heating element (12,) on (i.e. the heating element fits within the sewn pocket 13 (Col. 3, lines 19-23) and the heating element is cemented with the heating coating 25 within the sewn pocket 13; Col. 3, lines 71-73) the inside of the footwear (10) (Col. 3, lines 12-23; Figure 1-2).

With respect to claim 15, Costanzo, as applied to claim 12, disclose the method step of sewing the heating zone (13) of the at least one heating element (12) on the toe flap (10A), (Col. 3, line 71 thru Col. 4, line 3; Figure 1-2). 

With respect to claim 16, Costanzo, as applied to claim 12, discloses the method step of sewing the at least one heating element (12, 22, 23) on (i.e. the heating element fits within the sewn pocket 13 (Col. 3, lines 19-23) and the heating element is cemented with the heating coating 25 within the sewn pocket 13; Col. 3, lines 71-73) the footwear 10, from the toe flap (10A) and in the foot part (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) and laterally along the shank (10C) as far as the shank end (11) (Col. 3, lines 5-18; Figures 1).
Costanzo is silent regarding of sewing or cementing the at least one heating element on the footwear, from the toe flap over the top of the foot part and laterally along the shank as far as the shank end. 
In the same field of endeavor of socks, Kwon teaches that it is known in the art of socks to provide sewing the at least one heating element 120 on the footwear (Figure 1), from the toe flap (i.e. toe portion; Figure 1) over the top of the foot part 111 and then laterally along the shank 112 as far as the shank end (Page 2, Figure 1). The advantage of combining the teachings of Kwon in view of Costanzo is that doing so would provide a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo in view of Kwon, to modifying the toe portion of the sock and configuration of at least the heating element as taught by Costanzo, by incorporating the configuration of the at least one heating element disposed in the sock as taught by Kwon, thereby providing a heat-generating sock for supplying heat to a local area of a toe, effectively solving the numbness of the feet, and for enhancing blood circulation of the toe.

With respect to claim 20, Costanzo, as applied to claim 1, discloses that the electrical lead (22, 23) of the at least one heating element 14 in the area of the supply lead (22, 23) has a lower ohmic resistance than in the area of the heating zone 13 (Col. 3, lines 50-71; Figure 1-3). Although Costanzo does not explicitly discloses a lower ohmic resistance, Costanzo discloses in the electrical schematic that the flat resistor strip generates heat only and that supply lead only conducts voltage (Figure 3).  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzo (US 3,293,405 A as previously recited) in view of Kwon (KR 20100098787 A as previously recited) in further view of Green et al (US 8,156,768 B1 as newly recited).
With respect to claim 7, Costanzo in view of Kwon, as applied claim 1, is silent regarding a linking seam configured to close the footwear, the linking seam being disposed between the toe flap and the bottom of the foot part. 
In the same field of endeavor of socks, Green et al teaches that it is known in the art of socks to allow for a linking seam 20 configured to close the footwear 10, the linking seam 20 being disposed between the toe flap 18 and the bottom of the foot part 17 (Col. 2, lines 1-7; Figures 1-2). The advantage of combining the teachings of Green et al in that of Costanzo in view of Kwon is that doing so would provide a comfortable toe seam that is relatively less intrusive to the wearer compared to the surrounding portions of the hosiery article.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo in view of Kwon with Green 

With respect to claim 13, Costanzo in view of Kwon, as applied by claim 12, discloses the footwear (10) from the shank end (10C) to the toe portion (10A) is in the form of a tube (Figure 1), so that an opening remains between the bottom of the foot part (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) and the toe portion (10A) (Col. 3, lines 5-23; Figures 1-2).
Costanzo in view of Kwon is silent regarding of knitting the footwear from the shank end to the toe flap, in the form of a tube. 
In the same field of endeavor of socks, Green et al teaches that it is known in the art of socks to allow for kitting the footwear 10 from the shank end 12 to the toe flap 18 is knitted, in the form of a tube 12, 16-17 (Col. 3, lines 30-58; Figures 1-2). The advantage of combining the teachings of Green et al in that of Costanzo in view of Kwon is that doing so would provide a comfortable toe seam that is relatively less intrusive to the wearer compared to the surrounding portions of the hosiery article.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo in view of Kwon with Green et al, to modifying the toe part of the sock as taught by Costanzo in view of Kwon, by incorporating the linking seam of the toe flap of the sock as taught by Green et al, 

With respect to claim 17, Costanzo in view of Kwon, as applied to claim 13, discloses the method step of closing the opening between the bottom of the foot part (i.e. located below the shank 10C and between the toe portion 10A and the heal portion 10B in figure 1) (Col. 3, lines 19-28; Figure 1). 
Costanzo in view of Kwon is silent regarding closing the opening between the bottom of the foot part and the toe flap by a linking seam. 
In the same field of endeavor of socks, Green et al teaches that it is known in the art of socks to provide the method steep of closing the opening between the bottom of the foot part (17) and the toe flap 18 by a linking seam 20 (Col. 2, lines 1-7; Figures 1-2). The advantage of combining the teachings of Green et al in that of Costanzo in view of Kwon is that doing so would provide a comfortable toe seam that is relatively less intrusive to the wearer compared to the surrounding portions of the hosiery article.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Costanzo in view of Kwon with Green et al, to modifying the toe part of the sock as taught by Costanzo in view of Kwon, by incorporating the linking seam of the toe flap of the sock as taught by Green et al, thereby providing a comfortable toe seam that is relatively less intrusive to the wearer compared to the surrounding portions of the hosiery article.

Claims 3, 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Costanzo (US 3,293,405 A as previously recited) in view of Kwon (KR 20100098787 A as previously recited) as applied to claim 1 above, and further in view of Macher et al (US 2012/0193342 A1 as previously recited).
With respect to claim 3, Costanzo in view of Kwon, as applied to claim 1, teaches that the electrical lead (22, 23) of the at least one heating element (12) is connected to the at least one heating element (12) connected to the carrier layer (25) (Col. 3, lines 51 thru Col. 4, line 6; Figures 2-3).


    PNG
    media_image3.png
    359
    499
    media_image3.png
    Greyscale

Figures 2-3 of Costanzo
However the modification of Costanzo and Kwon does not discloses that the electrical lead being one of: attached on the carrier layer.
However, in the same field of endeavor of electrically heatable socks, Macher et al teaches the electrical lead (9) being one of: attached on the carrier layer (28) (Para. 0049 and 0052; Figures 1-2 and 6). The advantage of combining the teachings of Macher et al in that of Costanzo in view of Kwon is that doing so would 

    PNG
    media_image4.png
    265
    204
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    141
    243
    media_image5.png
    Greyscale


Figures 1 and 6 of Macher et al
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Costanzo in view of Kwon with Macher et al, by modifying the connection relationship between the carrier layer and electrical lead as taught by Costanzo in view of Kwon, by incorporating connection of the electrical lead to the carrier layer as taught by Macher et al, thereby providing a reduction in the risk of failure of the electrical leads by detachment of the connection. 

With respect to claim 8, Costanzo in view of Kwon, as applied by claim 1, disclose that the carrier layer (25) of the at least one heating element (12), at least in a terminal zone (16) of the terminals (19, 20) and a transition zone (25) of a transition 
Costanzo and Kwon does not explicitly discloses at least in a terminal zone of the terminals and a transition zone of a transition from the supply lead to the heating zone, has stiffeners that oppose a change in the length of the carrier layer.
However, in the same field of endeavor of electrically heatable socks, Macher et al teaches that at least in a terminal zone 31 of the terminals 34 and a transition zone 31 of a transition 33 from the supply lead 9 to the heating zone, has stiffeners 32 that oppose a change in the length of the carrier layer 28 (Para. 0049-0052; Figures 1-2 and 6). The advantage of combining the teachings of Macher et al in that of Costanzo in view of Kwon is that doing so would provide improved stabilization of the electrical connection to the heater.
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Costanzo in view of Kwon with Macher et al, by modifying the connection relationship between the carrier layer and electrical terminals as taught by Costanzo in view of Kwon, by incorporating connection of the electrical terminals to the carrier layer as taught by Macher et al, thereby providing improved stabilization of the electrical connection to the heater.

With respect to claim 18, Costanzo in view of Kwon, as applied by claim 1, discloses that the at least one carrier layer (24) is a suitable binding cover such as foil (25) with insulation (Col. 3, lines 51-60; Figures 2-3).
However, Costanzo in view of Kwon does not discloses that the at least one carrier layer is elastic.
However, in the same field of endeavor of electrically heatable socks, Macher et al teaches the heating element (8, 9) has at least one carrier layer (28) is flexible and stretchable (Para. 0011; Figures 1-2 and 6). The advantage of combining the teachings of Macher et al in that of Costanzo in view of Kwon is that doing so would provide the electrical connection stress and tension relief, whereby bending forces are diverted away from the electrical connection.
Therefore it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify Costanzo in view of Kwon with Macher et al, by replacing the at least one carrier layer as taught by Costanzo and Kwon, by incorporating the at least one carrier layer as taught by Macher et al, thereby providing the electrical connection stress and tension relief, whereby bending forces are diverted away from the electrical connection.

Response to Arguments
Applicant's arguments filed February 15, 2022 have been fully considered but they are not persuasive. 

Applicant argues: “Costanzo does not teach all of the limitations of independent claim 1. Costanzo does not disclose that the heater 12 extends from the top of the foot part to the toe flap. Further, Costanzo discloses that the heating zone is exclusively disposed on the bottom and not inside on a toe flap so that the toe are surrounded. 
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of examiner’s rejections. 
Applicant specification defines the toe flap 3 as being located on the foot part 2 for accommodating toes (See page 8 of applicant’s specification). Therefore the examiner interprets that the toe portion of socks is equivalent to the toe flap. 
Applicant’s specification defines the heating zone as comprising at least one wire located in the toe flap so that the toes of a foot that is being held in the footwear are surrounded at least in part or even entirely heat (Page 3 of applicant’s specification).
Therefore Costanzo teaches that heating means 12 is accommodated within an internal pocket 13 (i.e. designated as the heating zone in rejection) formed within the sock in the toe portion 10A (i.e. designated as the toe flap in the rejection; Col. 3, lines 12-18). Costanzo does teach that the heating means 12 is connected to the battery 15 located in a pocket 16 in the upper end of the leg portion 10C of the sock 10 via suitable conductors 22, 23 located between the leg portion 10C and the toe portion 10A (Col. 3, lines 5-60). Costanzo teaches of the heater means 12 comprising an electrical resistance material 14, wherein the electrical resistance material 14 is secured within a metallic foil 25 (Col. 3, lines 19-28 and 61-73). Thus the examiner interprets that the metallic foil 25 equivalent to a carrier layer. Although Costanzo teaches that the heating means is located within the toe flap and extends between the top of the foot part to the toe flap, Costanzo does not teach that the heating element extending from the top of the 

Applicant argues: “Wrightenberry does not disclose a heating element at all and thus one skilled in the art would not have turned to Wrightenberry to modify Costanzo to arrive at a heated sock. The inner ply 20 and the outer ply 30 in Wrightenberry do not correlate with the sock of the present invention”, on pages 5-6 of remarks.
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of why not to use Wrightenberry to modify Costanzo. The examiner withdraws the previous 35 USC 103 rejection of claim 1 over Costanzo in view of Wrightenberry in further view of Kwon because after further consideration of applicant’s specification, the examiner interprets that Costanzo teaches of a toe flap (See above).  Therefore claim 1 is now rejected under 35 USC 103 over Costanzo in view of Kwon. 

Applicant argues: “In contrast to the present invention, Kwon does not disclose or suggest a heating element disposed on an inside of the toe flap. Instead, the heating element is knitted within the sock. Further, the heating element of Kwon is disposed on the bottom of the sock. Thus, a person using the sock of Kwon would stand on the heating element risking the breaking of the heating element. Further, in contrast to the present invention, Kwon does not disclose or suggest at least one heating element having at least one carrier layer having a length that is able to be changed in one direction, at least one electrical lead being located on the at least one carrier layer. Kwon does not disclose a carrier layer. Additionally, in contrast to the present invention, 
Examiner response: Applicant claim 1 recite “at least one heating element extending from the top of the foot part to the toe flap, … the at least one heating element being at least partially located in an area of the foot part on the top of the foot part”. 
Kwon teaches that the heating yarn (i.e. heat generating yarn 100 or at least one heating element 100) is inserted and knitted in a front portion of the sock. Kwon teaches that the heat generating yarn 100 is used as a warp and a weft so as to surround the front side of the sock from the upper side to the lower side and to be disposed from the front end of the sock to 1/3 of the portion of the sock (Page 14 of Foreign Reference filed August 16, 2021). Since Kwon teaches that the at least one heating element extends from the top of the foot part to the top flap (i.e. toe flap as defined by applicant’s specification, see above) and is being partially located in an area of the foot part on the top of the foot part, Kwon read on the claim language and remedies the deficiencies of Costanzo.
Based on MPEP 2141, a rejection based on 35 U.S.C. 103 is used when the claimed invention is not anticipated by a single reference, so the reference teachings 

Applicant argue: Macher fails to cure these deficiencies. More specifically, Macher does not show that the heating element extends from the top of the foot part to the toe flap and that the heating zone is disposed inside on the toe flap so that toes are surrounded”.
Examiner response: The examiner respectfully disagrees with applicant’s interpretation of the previous rejection. Costanzo teaches the at least one heating element includes a heating zone, terminals, voltage source, supply lead and carrier layer. However, Costanzo fails to teach that the carrier layer has an electrical lead attached to it, has stiffeners and is made from elastic material. Macher does teach of the carrier layer having an electrical lead attached to it, having stiffeners and having been made from elastic material, thus it would have been obvious to modify the carrier 

Examiner suggestion: Applicant should consider describing what the heating element is without adding new matter. It appears from Figures 2-3 of applicant’s specification that the heating element is one layer of material stretched from the shank end 5 to the toe flap 3 (See page 7), however applicant claims the heating element as multiple pieces (i.e. separate leads, heater element, heating zone, etc.). 
It appears that the one layer of heating element material rest on a carrier layer 7 on the top of the foot part 2, where the heating element splits into two leads 8 temporarily over the carrier layer 7 (See Figure 3). However applicant claims the leads as though they are wires or separate pieces from the heating element, similar to a conventional heating element having supply lead wires. 
It appears that the heating zone is part of the heating element and not just an area where heat is felt by the user’s foot and toes (See Figures 2-3). 
Applicant claim language is broad enough to be interpreted as a conventional resistor heating element on layers of material using dual wires connected to a battery, wherein the wires and heater are stretched from the toe flap to shank and gives off heat in a certain zone of the sock. Examiner suggest amending claim to include the structure of the heating element that distinguishes it from over the prior art of record without adding new matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        March 10, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761